Order entered October 5, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01013-CV

                  ISIDRO ROSAS AND MARIA MARTINEZ, Appellants

                                                V.

                                CHIH TING WANG, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03072-D

                                            ORDER
        In accordance with the Court’s September 19 and September 25, 2018 directives,
appellants have filed written verification they have paid the fee for preparation of the clerk’s
record and have requested preparation of the reporter’s record. And on October 4, 2018, court
reporter Coral L. Wahlen filed a request for additional time to file the reporter’s record, stating
that full payment was received. Accordingly, we ORDER Dallas County Clerk John F. Warren
to file the clerk’s record no later than October 15, 2018. We further GRANT court reporter
Coral L. Wahlen’s request and ORDER the reporter’s record filed no later than October 25,
2018.
        We DENY appellee’s September 19, 2018 motion to dismiss appeal.
        We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren, Ms.
Wahlen, and the parties.
                                                      /s/   DAVID EVANS
                                                            JUSTICE